Citation Nr: 0406842	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  03-15 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the appellant is eligible for accrued Department 
of Veterans Affairs (VA) death benefits, including dependency 
and indemnity compensation (DIC).  

2.  Whether the appellant is eligible for accrued benefits 
for entitlement to service connection for the cause of the 
veteran's.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had recognized guerilla service from February 
1945 to September 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1995.  

2.  The veteran was not service-connected for any disability 
during his lifetime and he had no claim for VA benefits 
pending at the time of his death.  

3.  The veteran's surviving spouse filed an application for 
DIC and accrued benefits in September 2000, nearly five years 
after his death.  

4.  The veteran's surviving spouse died on April [redacted], 2001.  

5.  The appellant filed an application for reimbursement from 
accrued benefits in October 2001.  

6.  The appellant did not become permanently incapable of 
self-support before attaining the age of 18 years and was 
over the age of 23 when he filed his current claim; 
therefore, he is not a "child" of a veteran for the purpose 
of receiving VA benefits.  


CONCLUSIONS OF LAW

The appellant is not eligible for accrued VA death benefits.  
38 U.S.C.A. §§ 101 5121 (West 2002); 38 C.F.R. §§ 3.57, 
3.1000 (2003).

The appellant is not eligible for entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§§ 101 1310 (West 2002); 38 C.F.R. §§ 3.57, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veteran Claims' 
(CAVC's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The RO notified the 
appellant of the passage of the VCAA in the July 2002 rating 
decision and the March 2003 statement of the case.  In 
addition, the RO notified appellant the reason why he was not 
entitled to accrued VA death benefits.  The March 2003 
statement of the case fully provided the laws and regulations 
pertaining to entitlement to the benefits sought, and it 
included a detailed explanation as to why he had no 
entitlement under the applicable laws and regulations based 
on the evidence provided at that time.  

The Board concludes that VA has met its duty to notify the 
appellant in this matter with respect to the issues being 
decided.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159 (c), 
(d) (2003).  

In this case there is no reasonable possibility that any 
further assistance would aid in substantiating appellant's 
claim for accrued VA death benefits, which includes 
reimbursement of the expenses of burial of the veteran's 
surviving spouse.  See 38 U.S.C.A. § 5103A(a)(2); Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) (holding that VA is 
not required to provide assistance pursuant to the VCAA where 
"no reasonable possibility exists that any further assistance 
would aid the appellant in substantiating her claim"); Smith 
v. Gober, 14 Vet. App. 227 (2000) (holding remand pursuant to 
VCAA not required when law is dispositive).  

In fact, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  VA 
will refrain from providing assistance in obtaining evidence 
for a claim if the substantially complete application for 
benefits indicates that there is no reasonable possibility 
that any assistance VA would provide to the claimant would 
substantiate the claim.  

VA will discontinue providing assistance in obtaining 
evidence for a claim if the evidence obtained indicates that 
there is no reasonable possibility that further assistance 
would substantiate the claim.  Circumstances in which VA will 
refrain from or discontinue providing assistance in obtaining 
evidence include the claimant's ineligibility for the benefit 
sought because of a lack of legal eligibility.  38 C.F.R § 
3.159(d) (2003).  

All relevant facts have been adequately developed and no 
further assistance to the appellant in developing the facts 
pertinent to the claim for is required to comply with the 
duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A 
(West 2002).  
Legal Criteria

The law provides that DIC shall be paid to the veteran's 
surviving spouse or children when a veteran dies after 
December 31, 1956, from service-connected or compensable 
disability.  38 U.S.C.A. § 1310 (West 2002).

DIC is a payment made by the VA to a surviving spouse or 
child because of a service-connected death.  38 U.S.C.A. 
§ 101(14) (West 2002); 38 C.F.R. § 3.5(a)(1) (2003).  

The term "child" means a person who is unmarried and (1) who 
is under the age of 18 years; (2) who, before attaining the 
age of 18 years, became permanently incapable of self-
support, or (3) who, after attaining the age of 18 years and 
until completion of education or training (but not after 
obtaining the age of 23 years), is pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.57(a) (2003).  
The same definition of the term "child" is used in 
determining entitlement to accrued benefits.  38 C.F.R. 
§ 3.1000(d) (2003).  

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his lawful surviving 
spouse or child may be paid periodic monetary benefits to 
which he or she was entitled at the time of death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when the veteran died.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2003).  

An application for accrued benefits must be filed within 1 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c) (2003); see 38 C.F.R. § 
3.152(b) (2003).  However, applicable law and VA regulations 
further stipulate that for claims filed for death benefits, a 
specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.152(a) (2003).  

An accrued benefits claim is derivative of the veteran's 
claim for service connection, i.e., the claimant's 
entitlement is based on the veteran's entitlement.  
38 U.S.C.A. § 5121 provides direction on how to apply for 
accrued benefits which were "due and unpaid" to the veteran 
at the time of death and to whom the benefits are to be paid.  
Under 38 U.S.C.A. § 5121, therefore, a claimant is only 
entitled to what was properly due the veteran at the time of 
death, but which was unpaid.  Zevalkink v. Brown, 102 F.3d 
1236, 1241 (Fed. Cir. 1996).  

The United States Court of Appeals for the Federal Circuit 
has held that Sections 5101 and 5121, when read together, 
compels the conclusion that, in order for a surviving spouse 
to be entitled to accrued benefits, the veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  Jones. v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  Thus, a consequence of the derivative nature of the 
surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at the time of death, the surviving spouse has no 
claim upon which to derive his or her own application.  
Jones, at 1300.  

Under applicable law, accrued benefits to which a payee was 
entitled at his or her death under existing ratings or 
decisions, or those based on evidence in file at the date of 
death, will upon the death of such person, be paid as 
follows:

(1)  Upon the death of a veteran to the living person first 
listed as follows: 
(i)	His or her spouse; 
(ii)	His or her children (in equal shares); 
(iii)	His or her dependent parents (in equal shares) or 
the surviving parent.  

(2)  Upon the death of a surviving spouse or remarried 
surviving spouse, to the veteran's children.  

(3)  Upon the death of a child, to the surviving children of 
the veteran entitled to death pension, compensation, or 
dependency and indemnity compensation. 

(4)  In all other cases, only so much of the accrued benefit 
may be paid as may be necessary to reimburse the person who 
bore the expense of last sickness or burial.  

38 C.F.R. § 3.1000(a) (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis

The evidence in this case shows the veteran died on November 
[redacted], 1995.  The evidence also shows that the veteran was not 
service-connected for any disability during his lifetime and 
he had no claim for VA benefits pending at the time of his 
death.  

The veteran's surviving spouse filed an application for DIC 
and accrued benefits in September 2000, which was nearly five 
years after his death.  Since she did not file an application 
for accrued benefits in the form prescribed by the Secretary 
within 1 year after the date of death, she was not entitled 
to accrued benefits.  38 C.F.R. §§ 3.152(a), 3.1000(c).  In 
any event, a consequence of the derivative nature of the 
surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at the time of death, his surviving spouse had no 
claim upon which to derive her own application.  Jones, at 
1300.  

Thereafter, the evidence shows that the veteran's surviving 
spouse died on April [redacted], 2001.  This occurred prior to the 
time that the RO denied service connection for the cause of 
the veteran's death.  Any entitlement she would have had to 
DIC benefits based on the veteran's death due to a service-
related disability ended at the time of her death.  

In this case, the appellant is not eligible for accrued VA 
death benefits based on the veteran's death because he was 
not the veteran's "child" by definition at the time he 
filed a claim for benefits.  The original application for DIC 
benefits, which had been filed by the veteran's surviving 
spouse in September 2000, shows the appellant was born on 
April [redacted], 1957.  Consequently, the appellant was over the 
over the age of 23 when he filed his current claim.  There is 
no evidence suggesting that he became permanently incapable 
of self-support before attaining the age of 18.  In fact, in 
his September 2001 affidavit he stated that he was of legal 
age and married.  There is no contention in any of his 
correspondence that he meets the definition as the veteran's 
"child" for purposes of receiving VA death benefits.  
38 C.F.R. §§ 3.57(a), 3.1000(d).  

The Board notes that even if appellant were considered the 
veteran's child for purposes of receiving accrued benefits, 
he would still not be entitled to such benefits.  The veteran 
was not service-connected for any disability during his 
lifetime and he had no claim for VA benefits pending at the 
time of his death.  Moreover, the appellant did not file an 
application for accrued benefits within 1 year after the date 
of death.  38 C.F.R. § 3.1000(c).  

In this case, it is apparent that appellant is actually 
seeking reimbursement for the expenses of his mother's (the 
veteran's surviving spouse's) funeral expenses.  The 
appellant filed an Application for Reimbursement From Accrued 
Amounts Due a Deceased Beneficiary, VA Form 21-601, in 
October 2001.  

Although accrued benefits to which a payee was entitled at 
his or her death may be paid as may be necessary to reimburse 
the person who bore the expense of last sickness or burial of 
the payee, this does not change the outcome in this case.  
The veteran's surviving spouse was not entitled to payment of 
accrued benefits at the time of her death.  Consequently, 
there are no accrued benefits from which the appellant may be 
reimbursed.  38 C.F.R. § 3.1000(a).  

Since the law pertaining to eligibility for accrued benefits 
is dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The appellant is not eligible for accrued VA death 
benefits.  38 U.S.C.A. §§ 101 5121 (West 2002); 38 C.F.R. §§ 
3.57, 3.1000 (2003).

The Board also finds that the appellant is not eligible for 
entitlement to service connection for the cause of the 
veteran's death.  

The law provides that DIC shall be paid to the veteran's 
surviving children when the veteran dies after December 31, 
1956, from service-connected or compensable disability.  
38 U.S.C.A. § 1310 (West 2002).  

Again, in this case the appellant has no standing to claim 
DIC benefits for the cause of the veteran's death because he 
was not the veteran's "child" by definition at the time he 
filed a claim for benefits.  The appellant did not become 
permanently incapable of self-support prior to the age of 
18and he was well over the age of 23 at the time of the 
veteran's death in November 1995.  In fact, appellant does 
not contend that he meets the definition as the veteran's 
"child" for purposes of receiving VA death benefits.  
38 C.F.R. § 3.57(a).   

Again, the law pertaining to eligibility for entitlement to 
service connection for the cause of the veteran's death is 
dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis, 6 Vet. App. at 430; 38 U.S.C.A. §§ 
101 1310; 38 C.F.R. §§ 3.57, 3.312.


ORDER

Eligibility for accrued VA death benefits and service 
connection for the cause of the veteran's death is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



